United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 







Inventors: Langdon et al.			:		
Patent No. 11,250,450				:	REDETERMINATION OF PATENT
Issue Date: February 15, 2022		:	TERM ADJUSTMENT 
Application No. 14/752,311			:	
Filing Date: June 26, 2015			:	  
Attorney Docket No. 058407/462944		:		


The instant redetermination of the patent term adjustment (“PTA”) set forth on the patent is being issued in response to a Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d) (“Request”) filed February 9, 2022.

The United States Patent and Trademark Office (“Office”) has recalculated the PTA and determined the correct PTA is 509 days.

The Request was filed prior to issuance of the patent.  A patentee may not file a request for a recalculation of the patent term adjustment set forth on a patent prior to the actual issuance of the patent.  The Office is exercising its discretion and treating the Request as timely.  However, any future request improperly filed prior to issuance of a patent may be dismissed as untimely.  

Decision

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 405 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 504 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 1 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
485 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent sets forth a PTA of 423 days (405 days of A Delay + 504 days of B Delay + 0 days of C Delay - 1 day of Overlap - 485 days of Applicant Delay).

A Delay

The Office previously determined the period of A Delay is 405 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 405 days.

B Delay

The Office previously determined the period of B Delay is 504 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 504 days.

C Delay

The Office previously determined the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Office previously determined the number of days of Overlap is 1 day.  The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 1 day.

Applicant Delay

The Office previously determined the total period of Applicant Delay is 485 days, which consists of the following:

(1)	272 days of delay under 37 C.F.R. § 1.704(b),
(2)	120 days of delay under 37 C.F.R. § 1.704(c)(8), and
(3)	93 days of delay under 37 C.F.R. § 1.704(c)(10).

The Office has recalculated the period of Applicant Delay under 37 C.F.R. § 1.704(b) and confirmed the number of days is 272 days.

The Office has recalculated the period of Applicant Delay under 37 C.F.R. § 1.704(c)(8) and determined the correct total number of days is 127 (7 + 120) days.

The Office has determined the total period of Applicant includes a 7-day time period under 
37 C.F.R. § 1.704(c)(8) based on the following facts:

	(1)	A reply to an Office action was filed on October 4, 2017;
	(2)	An information disclosure statement (“IDS”) was filed without a statement under             
37 C.F.R. § 1.704(d) on October 11, 2017; and
(3)	The number of days beginning on October 5, 2017 (day after the date the reply was filed) and ending on October 11, 2017 (date the IDS was filed) is 7 days.

The Office has determined the total period of Applicant includes a 120-day time period under    37 C.F.R. § 1.704(c)(8) based on the following facts:

	(1)	A reply to an Office action was filed on September 27, 2018;
	(2)	An IDS was filed on January 25, 2019;
(3)	A proper statement under 37 C.F.R. § 1.704(d)(1) was not filed with the IDS; and
(4)	The number of days beginning on September 28, 2018 (day after the date the reply was filed) and ending on January 25, 2019 (date the IDS was filed) is 120 days.

The Office previously determined the submission of an IDS on November 15, 2021, following the issuance of a Notice of Allowance on September 30, 2021, resulted in 120 days of Applicant Delay under 37 C.F.R. § 1.704(c)(10).  However, the IDS was filed with a proper statement under 37 C.F.R. § 1.704(d)(1).  Therefore, the correct period of delay resulting from the submission of the IDS is 0 days.

In view of the prior discussion, the total period of Applicant Delay is 399 (272 + 127) days.



Conclusion

The correct PTA is 509 days (405 days of A Delay + 504 days of B Delay + 0 days of C Delay - 1 day of Overlap - 399 days of Applicant Delay).

A request under 37 C.F.R. § 1.705 and the required fee of $210 for the request may be filed if patentee disagrees with the Office’s determination the correct PTA is 509 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  If a request under 37 C.F.R. § 1.705 is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to 509 days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions

Enclosure:	Draft Certificate of Correction

	









    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.